       Case 2:19-cv-00193-KS-MTP Document 92 Filed 10/09/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              EASTERN DIVISION


PENNYMAC LOAN SERVICES, LLC                                                    PLAINTIFF

v.                                                 CASE NUMBER 2:19-cv-00193 KS-MTP

INNOVATED HOLDINGS, INC., d/b/a SITCOMM
ARITRATION ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE KAHAPEA, MARK JOHNSON,
KIRK GIBBS, BRETT “EEON” JONES; AND RANCE MAGEE                             DEFENDANTS


                            CLERK’S ENTRY OF DEFAULT

       PURSUANT TO Rule 55 (a) of the Federal Rules of Civil Procedure, I hereby certify

that defendants Innovated Holdings, Inc., d/b/a SITCOMM Arbitration Association; Brett

“Eeon” Jones; and Rance Magee are in default for their failure to plead or otherwise defend

against the Amended Complaint [83] filed in this action.

       SO ENTERED this the 9th day of October, 2020.

                                   ARTHUR JOHNSTON, CLERK
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF MISSISSIPPI




                                   By: __________________________,Clerk
